Citation Nr: 0730631	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-31 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for post-
traumatic stress disorder (PTSD), and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1988 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran previously filed a claim of entitlement to 
service connection for PTSD in March 1998.  A rating decision 
dated in February 1999 denied the veteran's claim and she did 
not initiate an appeal.  In the current claim, the RO 
reopened the veteran's claim and readjudicated it on the 
merits.  To establish jurisdiction over the issue of service 
connection for PTSD, the Board must first consider the issue 
of whether new and material evidence has been submitted to 
reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
West Supp. 2007).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully under the analysis section, new and material 
evidence has been submitted to reopen this claim.  

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the veteran's claims 
folders.


FINDINGS OF FACT

1.  The veteran filed her original claim of entitlement to 
service connection for PTSD in March 1998, which was denied 
by a rating decision dated in February 1999.  The veteran did 
not appeal this decision.

2.  Evidence submitted subsequent to the February 1999 
adverse determination includes: outpatient treatment records 
from Puget Sound HealthCare System; a VA examination report 
dated in February 2003; lay statements from friends and co-
workers; treatment records from Dr. Rae Scovill; and the July 
2007 Travel Board testimony.  This new evidence provides new 
and substantive support for the veteran's contentions that 
she was assaulted in service.

3.  Current PTSD is linked to an in-service stressor for 
which there is credible supporting evidence.


CONCLUSIONS OF LAW

1.  The RO's February 1999 decision denying the veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105 (West 2002 & West Supp. 2007); 38 C.F.R. § 20.1100 
(2007).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for PTSD has been 
submitted.  38 U.S.C.A. § 5108 (West 2002 & West Supp. 2007); 
38 C.F.R. § 3.156(a) (2007).

3.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & West Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder(s).  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

In general, unappealed RO and Board decisions are final.  See 
38 U.S.C.A. § 7104, 7105 (West 2002 & West Supp. 2007); 38 
C.F.R. § 20.1100 (2007).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002 & West Supp. 2007), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002 & West Supp. 2007); Elkins v. West, 12 Vet. 
App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

After reviewing the record, and for the reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient to 
reopen her claim for service connection for PTSD.

The February 1999 RO decision denied the veteran's claim of 
entitlement to service connection for PTSD.  The evidence of 
record at the time of the denial consisted of the veteran's 
service medical records, dated October 1988 to November 1990, 
the veteran's military personnel file, VA hospital and 
outpatient treatment records from February 1998 to February 
1999 and a VA examination report dated in January 1999.  The 
veteran's claim was denied because although the medical 
evidence established a diagnosis of PTSD as the result of 
personal assault, there was no evidence in the veteran's 
service medical records or service personnel records that 
supported her claim that the assaults occurred while she was 
on active duty.

Objective evidence has been added to the record since the 
February 1999 RO decision, including: outpatient treatment 
records from Puget Sound HealthCare System; VA examination 
report dated in February 2003; lay statements from friends 
and co-workers; treatment records from Dr. Rae Scovill; and 
the July 2007 Travel Board testimony.  This evidence is not 
cumulative and redundant.  It had not been submitted before.  
Since the evidence relates to a crucial question in the 
veteran's case, i.e., whether the veteran can establish that 
her assaults occurred in service, the newly received evidence 
provides a reasonable possibility of substantiating the 
claim, and it is determined to be material to the veteran's 
claim.  Accordingly, the claim is reopened, and must be 
considered in light of all the evidence, both old and new.

The Veterans Claims Assistance Act of 2000 (VCAA)

As the veteran has been granted the benefit she was seeking 
(service connection for PTSD), it is determined that the VCAA 
has been complied with.  See 38 U.S.C.A. §§  5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2007); 38 C.F.R. §§  
3.102, 3.159 (2007).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2007).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

PTSD Laws and Regulations - Sexual Assault

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2007).

The following provisions apply to claims based on in-service 
personal assault:

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing her the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  See 
38 C.F.R. § 3.304(f)(3) (2007).

The veteran has submitted numerous VA and private treatment 
records in support of her claim for PTSD.  The veteran has 
been diagnosed with PTSD.  See VA Medical Center (VAMC) 
treatment records, 1998 through 2007; Dr. Rae, Scovill, 1999; 
VA examination report, January 1999.  The Board accepts this 
as evidence of a current disability.

The veteran reports that while she was stationed in Alaska, 
she was sexually assaulted on three different occasions 
between February and August 1989.  Given her remote location, 
she was afraid that if she reported these incidents, there 
would be negative and potentially harmful repercussions.  In 
support of her claim, the veteran testified that after the 
first of these incidents, she began to drink alcohol 
excessively and began to gain weight in an attempt to deal 
with the psychological trauma she suffered.  See Travel Board 
hearing transcript, July 27, 2007.  

The veteran stated that at no point did she report any of 
these incidents.  Review of the veteran's service medical 
records supports her claim that during one of the incidents 
where a close friend (her roommate) placed an unknown 
substance in her beverage and then sexually assaulted her 
with another person.  On April 13, 1989, the veteran was seen 
at midnight with complaints of headache, dizziness and 
vomiting after allegedly falling after getting out of the 
shower.  The veteran stated that she felt out of place, soft 
and untouchable.  She noted a ringing in her ears and pain on 
the left side of the mandible from the eye to the mid-
mandible area.  Upon examination, she had a bruise over the 
left eye, on the forehead and on the side of the left eye.  
It was also noted that the veteran was accompanied by her 
roommate.  See service medical record, April 13, 1989.

This record supports the veteran's contention that she was 
afraid of reporting the crime to the medical staff.  As was 
clearly stated in the medical record, the same roommate who 
the veteran claims perpetrated her assault, accompanied her 
to receive medical treatment.  The veteran has voiced on 
numerous occasions that she was afraid of reprisal if she 
reported this abuse, and the record supports her claim that 
the woman in question took her to seek medical assistance.  
See Travel Board hearing transcript, July 27, 2007.

Additionally, the veteran claims that her weight was affected 
by the trauma she sustained in service.  In December 1988, 
the veteran's weight was noted as 132 pounds; in March 1989, 
her weight was 135 pounds; and in April 1990, she weighed 152 
pounds.  This certainly supports the veteran's claim that she 
was depressed and had attempted to make herself as 
unattractive as possible to prevent any further assaults.

The new evidence associated with the claims folder continues 
to demonstrate the veteran's ongoing treatment for PTSD and 
addresses her prior alcoholism.  It is clear that the 
veteran's diagnosed PTSD did not exist prior to service.  VA 
examiners and her treating physicians have found that she 
meets the criteria for a diagnosis of PTSD.  There is 
evidence of behavior changes proximate to the time of the 
claimed in-service sexual assaults.  There is, thus, credible 
supporting evidence of the claimed stressors.  The 1999 VA 
examiner linked the current PTSD, at least in part, to the 
in-service stressors.  Accordingly, all three of the 
requirements for service connection for PTSD are satisfied.  

Furthermore, the Board acknowledges that the veteran is 
competent to give evidence about what she experienced during 
service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
In this case, it is the adjudicative duty of the Board to 
weigh all of the evidence of record and make an appropriate 
determination.  The undersigned has decided, based on the 
veteran's presentation during her hearing, that her 
statements are very credible, and that service connection for 
PTSD is warranted.

The evidence in this case is approximately balanced regarding 
the question of whether the veteran's currently diagnosed 
PTSD is the result of her time in service.  Therefore, the 
benefit-of-the-doubt will be conferred in her favor and her 
claim for service connection for PTSD is granted, subject to 
the controlling laws and regulations, which govern awards of 
VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002 & West 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.400 (2007); see also 
Gilbert, supra.






ORDER

As new and material evidence has been submitted regarding the 
claim of entitlement to service connection for post-traumatic 
stress disorder, the veteran's claim is reopened.

Service connection is warranted for post-traumatic stress 
disorder.  The appeal is granted subject to the laws and 
regulations governing monetary awards.   




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


